Title: To Alexander Hamilton from Charles W. Hare, [29] March 1799
From: Hare, Charles W.
To: Hamilton, Alexander


          
            Sir,
            Philadelphia March 29. 1799.
          
          I had the honor to receive your letter of the 26th yesterday: I have according to your directions notified your opinion of the sentence of the court to Capt. Vance, and have informed the Secretary at War of his acquittal.
          The articles of War direct the Judge Advocate to transmit to the War Office the original proceedings of the court. The Secretary at War however desired me to forward them to you in order to receive your confirmation, and you will not I hope deem it improper, if I now submit to you the propriety of causing them to be deposited with him.
          I am Sir with the highest respect Your most obt. Servant
          
            C. W. Hare
          
        